Land, J.
The opinion and decree of the District Judge are in these words : “ This is a rule taken against J. M. Bell, Sheriff of the parish of Orleans, to show cause why he should not be enjoined from placing a barricade on the north side of Condé Street and at the corner of Oondé and St. Anne Street.
. “ In answer to this rule, the Sheriff says: that he has been ordered by the Honorable 1. G. Hunt, Judge of the First District Court of New Orleans, to place the barriers or barricade complained of, during the sessions of the First District Court, and annexed to his answer the said order of court.
“ Considering that the Judges in the City of New Orleans are vested with full power to regulate the police of their courts, and to prevent such noise within the precincts of their courts, as might disturb the administration of justice; and considering further, that the continual passage of horses and vehicles at the corner of St. Anne and Condé streets, creates such a noise as to disturb the business of the First District Court of New Orleans.
“ It is, 'therefore, ordered, adjudged and decreed, that the ’ rule praying for an injunction be dismissed at plaintiff’s costs.”
For the reasons given by the District Judge, it is ordered, adjudged and decreed, that the judgment be affirmed, with costs in both courts.